DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-12, 14-15 are allowed, renumbered 1-13. Claims 2 and 13 are cancelled
Claims 1, 12, 14-15 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An agent device comprising: 
a microphone which collects audio in a vehicle cabin; 
a plurality of speakers which output audio to the vehicle cabin; an interpreter which interprets the meaning of audio collected by the microphone; 
a display provided in the vehicle cabin; and an agent controller which displays an agent image in a form of speaking to an occupant in a region of the display in a state in which a face direction is recognizable and causes the plurality of speakers to output audio, 
wherein the agent controller changes the face direction of the agent image to a direction different from a direction of the occupant who is a conversation target in a case that an utterance with respect to the face direction is interpreted by the interpreter after the agent image is displayed on the display, 
a sound image can be located through a combination of outputs of the plurality of speakers, and the agent controller displays the agent image in an area near the conversation target among one or more displays present in the vicinity of a plurality of occupants and controls the plurality of speakers such that a sound image is located at the display position of the agent image.
Okamoto (US 2019/0279629) teaches a speech system includes a processor configured to acquire a situation value indicating a situation involving a plurality of persons based on pieces of emotion information indicating emotions of the plurality of persons, and control a speech of an object based on the acquired situation value.
However, Okamoto does not teach the invention as claimed, especially a sound image can be located through a combination of outputs of the plurality of speakers, and the agent controller displays the agent image in an area near the conversation target among one or more displays present in the vicinity of a plurality of occupants and controls the plurality of speakers such that a sound image is located at the display position of the agent image.
Moore (US 2002/0015037) teaches a human-machine interface apparatus for providing an output from a computer. The human-machine interface apparatus comprises a three-dimensional form shaped to represent a communications agent, the three-dimensional form having a display surface, an input interface for accepting image data from a computer, a display apparatus for displaying an image with which a user can engage on the display surface corresponding to the input image data, an input apparatus for receiving non-manual inputs from a user who is engaging with an image on the display apparatus, and an output interface for providing to a computer data derived from inputs received by the input apparatus.
However, Moore does not teach the invention as claimed, especially a sound image can be located through a combination of outputs of the plurality of speakers, and the agent controller displays the agent image in an area near the conversation target among one or more displays present in the vicinity of a plurality of occupants and controls the plurality of speakers such that a sound image is located at the display position of the agent image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675